DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/26/2021.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the internal components of the valve, the internal paths of the valve, and the internal pathways of the tubing must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Naftalovitz (U SPG Pub 20150250952).
Regarding claim 1, Naftalovitz discloses a valve (Figures 21D, 22C, 23C, 24D, 25D, valve assembly 583), comprising: a valve body (Fig. 25D, valve assembly 583) defining a first flow path (Fig. 27A, cannula portion 712), a second flow path (Fig. 27A, static element 735), and a catheter flow path (Fig. 27A, flow channel 490); and a valve element (Fig. 25D, axially displaceable element 700) disposed within the valve body (Fig. 25D, valve assembly 583), wherein the valve element (Fig. 25D, axially displaceable element 700) is configured to permit (paragraph 0434-0436) between the first flow path (Fig. 27A, cannula portion 712) and the second flow path (Fig. 27A, static element 735) in a priming position (paragraph 0434-0436), and is configured to permit fluid communication (paragraph 0544-0547) between the first flow path (Fig. 27A, cannula portion 712) and the catheter flow path (Fig. 27A, flow channel 490) in a dispensing position (paragraph 0447 and paragraph 0547).
Regarding claim 2, Naftalovitz discloses the valve of claim 1, wherein the valve element (Fig. 25D, axially displaceable element 700) is actuated (the axially displaceable element 700 is in its first operation, paragraph 0547) to the dispensing position (paragraph 0547) by pressurizing (The Examiner notes that paragraph 0547 has the medication injected into the catheter 752 which is pressurizing flow paths.) the first flow path (Fig. 27A, cannula portion 712) and the second flow path (Fig. 27A, static element 735) to a first pressure (The Examiner notes that both chambers are being pressurized when the plungers are being displaced distally thereby pressurizing the fluid with the syringe).
The device of Naftalovitz is fully capable of performing the function of actuating the valve element to the dispensing position by pressurizing the first flow path and the second flow path to a first pressure as claim 2 is functional language.
Regarding claim 3, Naftalovitz discloses the valve of claim 1, wherein the valve element (Fig. 25D, axially displaceable element 700) is actuated (the axially displaceable element 700 is in its first operation by being displaceable, paragraph 0547) to the dispensing position (paragraph 0447 and paragraph 0547) by actuating a portion (The Examiner notes that the portion of the valve includes the valve element which is actuated to actuate the valve body.) of the valve body (Fig. 25D, valve assembly 583).

Regarding claim 4, Naftalovitz discloses the valve of claim 1, wherein the valve element (Fig. 25D, axially displaceable element 700) is actuated (the axially displaceable element 700 is in its first operation by being displaceable, paragraph 0547) to the dispensing position (paragraph 0547) by receiving a pressure impulse (The Examiner notes that pressure impulse is created by displacing the plungers of Naftalovitz which injects the fluids, paragraph 0547) in the first flow path (Fig. 27A, cannula portion 712).
The valve element of Naftalovitz is fully capable of performing the function of actuating the valve element to the dispensing position by receiving a pressure impulse in the first flow path as the valve element is actuated to different positions as claim 4 is functional language.
Regarding claim 5, Naftalovitz discloses the valve of claim 1, wherein the valve element (Fig. 25D, axially displaceable element 700) is actuated to the dispensing position (paragraph 0446) by receiving a pressure impulse (The Examiner notes that pressure impulse is created by displacing the second fluid volume of Naftalovitz which injects the fluids, paragraph 0446) in the second flow path (Fig. 27A, static element 735).
The valve element of Naftalovitz is fully capable of performing the function of actuating the valve element to the dispensing position by receiving a pressure impulse in the second flow path as the valve element is actuated to different positions as claim 5 is functional language.
Regarding claim 6, Naftalovitz discloses a medication delivery system, comprising: a syringe (Fig. 25A, multi-chamber syringe 580), comprising: a syringe body (Fig. 25A, barrel 582) Fig. 27A, circular cylinder chamber 600); a first plunger (Fig. 25A, forward ring 595) disposed within the syringe cavity (Fig. 27A, circular cylinder chamber 600) and defining a first chamber (Fig. 27A, medicament 740, also paragraph 0449) in the syringe cavity (Fig. 27A, circular cylinder chamber 600); a second plunger (Fig. 25A, rearward piston ring 594) disposed within the syringe cavity (Fig. 27A, circular cylinder chamber 600), the second plunger (Fig. 25A, rearward piston ring 594) defining a second chamber (See Examiner’s Annotated Figure 1 and paragraph 0451-0462) in the syringe cavity (Fig. 27A, circular cylinder chamber 600); and a valve (Fig. 25D, valve assembly 583), comprising: 2Application No.: 16/403,403 a valve body (Fig. 25D, valve assembly 583) defining a first valve flow path (Fig. 27A, cannula portion 712) in fluid communication with the first chamber (Fig. 27A, medicament 740, also paragraph 0448-0449), a second valve flow path (Fig. 27A, static element 735) in fluid communication with the second chamber (See Examiner’s Annotated Figure 1 and paragraph 0451-0462), and a catheter flow path (Fig. 27A, flow channel 490) in fluid communication (paragraph 0546) with a catheter (See Examiner’s Annotated Figure 2); and a valve element (Fig. 25D, axially displaceable element 700) disposed within the valve body (Fig. 25D, valve assembly 583), wherein the valve element (Fig. 25D, axially displaceable element 700) is configured to permit fluid communication between the first chamber (Fig. 27A, medicament 740, also paragraph 0448-0449) and the second chamber (See Examiner’s Annotated Figure 1 and paragraph 0451-0462) in a priming position (paragraph 0434-0436), and is configured to permit fluid communication between the first chamber (Fig. 27A, medicament 740, also paragraph 0448-0449) and the catheter flow path (Fig. 27A, flow channel 490) in a dispensing position (paragraph 0447 and paragraph 0547).

    PNG
    media_image1.png
    194
    416
    media_image1.png
    Greyscale

Examiner’s Annotated Figure 1 based on figure 26D of Naftalovitz


Regarding claim 7, Naftalovitz discloses The medication delivery system of claim 6, further comprising: a tubing (See Examiner’s Annotated Figure 3) coupled to the syringe (Fig. 25B, multi-chamber syringe 580) and the valve (Fig. 25B, valve assembly 583), the tubing (See Examiner’s Annotated Figure 3) defining a first tubing flow path (See Examiner’s Annotated Figure 3) and a second tubing flow path (See Examiner’s Annotated Figure 3), wherein the first tubing flow path (See Examiner’s Annotated Figure 2) permits fluid communication (paragraph 0445) between the first chamber (Fig. 27A, medicament 740, also see paragraph 0491) and the first valve flow path (Fig. 27A, cannula portion 712) and the second tubing flow path (See Examiner’s Annotated Figure 2) permits fluid communication (paragraph 0436) between the second chamber (See Examiner’s Annotated Figure 1) and the second valve flow path (Fig. 27A, static element 735).

    PNG
    media_image2.png
    216
    279
    media_image2.png
    Greyscale

Examiner’s Annotated Figure 2 based on Figure 19D of Naftalovitz

Regarding claim 8, Naftalovitz discloses the medication delivery system of claim 7, wherein the tubing (See Examiner’s Annotated Figure 3) is longer than the catheter (See Examiner’s Annotated Figure 3).

    PNG
    media_image3.png
    207
    627
    media_image3.png
    Greyscale

Examiner’s Annotated Figure 3 based on Figure 27A of Naftalovitz
Regarding claim 9, Naftalovitz discloses The medication delivery system of claim 6, wherein the valve element (Fig. 25D, axially displaceable element 700) is actuated (the axially displaceable element 700 is in its first operation, paragraph 0547) to the dispensing position (paragraph 0446 and paragraph 0547) by pressurizing (The Examiner notes that paragraph 0547 has the medication injected into the catheter 752 which is pressurizing the flow paths.) the first chamber (Fig. 27A, medicament 740) and the second chamber (See Examiner’s Annotated Figure 1) to a first pressure (The Examiner notes that both chambers are being pressurized when the plungers are being displaced distally thereby pressurizing the chambers within the syringe).
The valve element of Naftalovitz is fully capable of performing the function of actuating the valve element to the dispensing position by pressurizing the first chamber and the second chamber to a first pressure as the valve element is actuated to different positions as claim 9 is functional language.
Regarding claim 10, Naftalovitz discloses The medication delivery system of claim 6, wherein the valve element (Fig. 25D, axially displaceable element 700) is actuated (the axially displaceable element 700 is in its first operation by being displaceable, paragraph 0547) to the dispensing position (paragraph 0447 and paragraph 0547) by actuating a portion (The Examiner notes that the portion of the valve includes the valve element which is actuated to actuate the valve body.) of the valve body (Fig. 25D, valve assembly 583).
The valve element of Naftalovitz is fully capable of performing the function of actuating the valve element to the dispensing position by actuating a portion of the valve body as the valve element is actuated to different positions as claim 10 is functional language.
Regarding claim 11, Naftalovitz discloses The medication delivery system of claim 6, wherein the valve element (Fig. 25D, axially displaceable element 700) is actuated (the axially displaceable element 700 is in its first operation by being displaceable, paragraph 0547) to the dispensing position (paragraph 0547) by receiving a pressure impulse (The Examiner notes that pressure impulse is created by displacing the plungers of Naftalovitz which injects the fluids, paragraph 0547) from the first chamber (Fig. 27A, medicament 740).

Regarding claim 12, Naftalovitz discloses the medication delivery system of claim 6, wherein the valve element (Fig. 25D, axially displaceable element 700) is actuated (the axially displaceable element 700 is in its first operation by being displaceable, paragraph 0446) to the dispensing position (paragraph 0446) by receiving a pressure impulse (The Examiner notes that pressure impulse is created by displacing the second fluid volume of Naftalovitz which injects the fluids, paragraph 0446) from the second chamber (See Examiner’s Annotated Figure 1).
The valve element of Naftalovitz is fully capable of performing the function of actuating the valve element to the dispensing position by receiving a pressure impulse from the second chamber as the valve element is actuated to different positions as claim 12 is functional language.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUKE J EFTA whose telephone number is (571)272-2073.  The examiner can normally be reached on Monday-Friday 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571) 270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LUKE J. EFTA/Examiner, Art Unit 3783                                                                                                                                                                                                        

/THEODORE J STIGELL/Primary Examiner, Art Unit 3783